Citation Nr: 0318110	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  99-15 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected dysthymia, currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Robert A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1947 to November 1948.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating action of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).  In a December 2000 decision, the Board 
denied the veteran's appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 order the Court 
vacated the December 2000 decision and remanded the case to 
the Board for further development and re-adjudication.  

When this matter was last before the Board in July 2002, 
additional development of the issues considered herein was 
undertaken.  That development was completed, and the case is 
ready for further appellate review. 


REMAND

Pursuant to the Board's July 2002 development memorandum, the 
veteran's Social Security Administration (SSA) records were 
obtained and the veteran underwent VA psychiatric 
examination.  The SSA records and the report of that 
examination have been associated with the claims file.  Since 
this evidence is pertinent to the veteran's claim, and since 
it has not been considered by the RO, and the veteran has not 
submitted a statement waiving such consideration, it must be 
referred to the RO for initial review.  38 C.F.R. § 20.1304 
(2002); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Secondly, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This 


law also redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision asserted that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  Consequently, the RO must provide the appellant 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and determine whether any additional notification or 
development action is required under the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 


procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claims.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The veteran should be scheduled for 
psychological testing with a 
neuropsychologist to rule out dementia 
and further delineate the spheres of his 
deficits, as recommended by the November 
2002 VA examiner.

3.  Thereafter, the claims folder should 
be referred to the November 2002 VA 
examiner for further review and in order 
to permit him to delineate the severity 
of the service-connected dysthymia and 
separate manifestations thereof from 
those of any other unrelated and 
nonservice-connected disability.  The 
examiner should comment on the extent of 
social and industrial impairment related 
solely to the service-connected dysthymia 
and, if possible, assign a Global 
Assessment of Functioning Scale score 
which represents impairment due to the 
service-connected dysthymia only.  The 
veteran may be recalled for examination, 
if desired.

4.  If the November 2002 examiner is 
unavailable, the veteran should be 
scheduled for a psychiatry 


examination by another examiner in order 
to determine the severity of the service-
connected dysthymia.  The directives in 
Paragraph 3, above, should be followed.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  

5.  The RO should consider all of the 
evidence of record, including any records 
received subsequent to the RO's issuance 
of the statement of the case in July 
1999, and readjudicate the veteran's 
claims.  If a complete grant of the 
claims remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


